The State insists that we were in error in holding as a matter of law that Mrs. Short was an accomplice witness. The opinion is expressed that the testimony of the witness set out *Page 606 
in the original opinion places her in the category of an accomplice. Her testimony was largely relied upon by the State to establish a fraudulent intent on the part of the appellant when he took money belonging to the Orange Furniture Company. It is deemed that proper disposition of the appeal was made upon the original submission of the case.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.